Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-15 and Species A (claim 2), in the reply filed on December 14, 2020 is acknowledged.

Claims 8-13 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020. 
Preliminary Amendment

Preliminary amendment was filed on July 1, 2020 after the filing of the application invention on April 1, 2020.   The preliminary amendment does not add new matter. Support for claim 1 amendment can be found in paragraph 0154 of the specification.  Further, support for claim 2 amendment can be found in the original claim 2 and Figure 1(B). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prudhomme et al. (US 2011/0070795 A1).

As to claim 1, Prudhomme discloses a thermal spray masking tape (sheet) including a substrate and a surface layer (elastomer layer) overlying the first major surface of the substrate. Further, the surface layer of Prudhomme is formed of a silicone rubber elastomer (0009 and 0023). Prudhomme further discloses that the surface layer has Shore A hardness of about 20 to about 90 (0020), which overlaps with claimed Shore A hardness of less than 40.  Given that the claimed shore A hardness of less than 40 overlaps or lies within the range of Shore A hardness 

As to claim 1, Prudhomme does not explicitly disclose properties of adhesion force of the elastomer layer to stainless steel and moisture absorption percentage of the sheet as claimed.  However, it would be reasonable to presume that the aforementioned properties would intrinsically be present in the invention of Prudhomme. It is submitted that the claimed invention (claim 1) does not set forth specific composition of the elastomer layer.  The sheet of Prudhomme includes an elastomer layer that is formed of a silicone rubber (00009 and 023).  It is submitted that the elastomer layer of the present invention is formed of a silicone rubber. See 0066 of US Patent Application Publication No. 2020/0290312 A1 of the present application (“the published application”).  Given that the sheets of the claimed invention and Prudhomme are identical or substantially identical, it is reasonable to presume that the aforementioned claimed properties would intrinsically be present in the invention of Prudhomme.  See MPEP 2112.01 (I). 

As to claim 2, Prudhomme discloses that the thermal spray masking tape comprises the surface layer 108 (elastomer layer) on one surface of a substrate 102 (core material) and a layer of pressure sensitive adhesive (PSA) 110 on another surface of the substrate 102 (Figure 1, 0017, and 0028).  Moreover, Prudhomme discloses that a mid-layer (core material) can be provided between the substrate 102 and the surface layer 108 (0032).  


As to claim 4, Prudhomme discloses that a release liner is provided on the PSA layer 110 (0036). 

As to claim 14, Prudhomme discloses that the surface layer has Shore A hardness of about 20 to about 90 (0020), wherein the surface layer is formed of silicone rubber (0023). 

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prudhomme et al. (US 2011/0070795 A1) as applied to claims 1 and 2 above, and further in view of Kabutoya et al. (US 2011/0156353 A1).

Prudhomme is silent as to disclosing claims 5-7 and 15.



The gasket of Kabutoya comprises a pressure sensitive adhesive sheet 1 containing a non-halogenated flame retardant that is supported on a substrate film 2 (Figure 1 and 0035).  Kabutoya further discloses that the PSA sheet may be provided with a core film 3 and adhesive layers 1a and 1b containing a non-halogenated flame retardant are formed on both surfaces of the core film 3 (0036 and Figure 3).   Kabutoya further discloses that as a substrate film, a film having not only heat resistance required of a gasket but also superior water-repellency and/or comprising a material having high resistance to moisture permeability is preferred (0105).  Further, as examples of the substrate film, Kabutoya discloses fluororesins (0105).  Moreover, Kabutoya discloses that the core film can be formed of solid film (non-porous) or perforated film with mechanical perforation (0108).  Moreover, Kabutoya discloses that among the films disclosed from the core film, one having less open pores allowing passage of moisture is preferably from the aspect of anti-moisture permeability (moisture barrier property), and a non-porous plastic film is particularly preferable (0109). 

As to claims 5-7, it is submitted that the substrate of Prudhomme is desire to have barrier coat (0018).  Moreover, the mid-layer of Prudhomme is desire to have barrier properties against moisture migration (0033).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

As to claim 15, Kabutoya discloses “While the pressure sensitive adhesive to be used for the pressure-sensitive adhesive sheet 1 is not particularly limited, those capable of forming a pressure-sensitive adhesive sheet superior in the elasticity, compressibility and adhesion are preferable. For example, acrylic, silicone or polyoxyalkylene adhesives can be mentioned. Among these, polyoxyalkylene adhesive is superior in the elasticity, compressibility and adhesion, and can form a pressure-sensitive adhesive sheet superior in the removability. Use of the polyoxyalkylene adhesive is preferable, since a gasket can be easily separated from an adherend during maintenance.” (0039). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the PSAs disclosed by Kabutoya, including a polyoxyalkylene adhesive and use it in the tape of Prudhomme, motivated by the desire to form a tape having superior elasticity, compressibility and adhesion.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uno et al. (US 2015/0267399 A1) discloses a waterproof sheet. Jorgensen et al. (US 2018/0093451 A1) discloses a sheet having an elastomer layer having Shore A hardness of less than 40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 8, 2021